                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MARK BUCHANAN,

       Plaintiff,
                                                   Case No. 18-11563
v.
                                                   Hon. Marianne O. Battani
COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

_____________________________________/


         OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTIONS
     AND ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Before the Court are objections (Dkt. 17) filed by Plaintiff Mark Buchanan to an

August 9, 2019 Report and Recommendation (“R & R”) issued by Magistrate Judge

Stephanie Dawkins Davis (Dkt. 16). In the R & R, the Magistrate Judge recommends

that the Court deny Plaintiff’s motion for summary judgment (Dkt. 11), grant the

Defendant Commissioner of Social Security’s motion for summary judgment (Dkt. 14),

and affirm the challenged decision of the Defendant Commissioner. For the reasons

discussed below, the Court OVERRULES Plaintiff’s objections and ADOPTS the

Magistrate Judge’s R & R in its entirety.
II.    FACTUAL AND PROCEDURAL BACKGROUND

       Neither party has objected to the Magistrate Judge’s statement of the procedural

history and background facts of this case regarding Plaintiff’s application for disability

insurance and supplemental security income benefits. Nor do they take issue with the

Magistrate Judge’s summary of the administrative proceedings and findings of the

Administrative Law Judge (“ALJ”) on Plaintiff’s claim for benefits. Accordingly, the Court

adopts these unchallenged portions of the R & R.

III.   STANDARD OF REVIEW

       A district court must conduct a de novo review of any portion of a magistrate

judge’s R & R to which a party objects. 28 U.S.C. § 636(b)(1). The district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1). The requirement of de novo review “is a

statutory recognition that Article III of the United States Constitution mandates that the

judicial power of the United States be vested in judges with life tenure.” United States v.

Shami, 754 F.2d 670, 672 (6th Cir. 1985). Accordingly, Congress enacted 28 U.S.C. §

636(b)(1) to “insure[ ] that the district judge would be the final arbiter” of matters referred

to a magistrate judge. Flournoy v. Marshall, 842 F.2d 875, 878 (6th Cir. 1988).

       The Court must affirm the decision of the Defendant Commissioner so long as “it

is supported by substantial evidence and was made pursuant to proper legal

standards.” Rogers v. Commissioner of Social Security, 486 F.3d 234, 241 (6th Cir.

2007). “Substantial evidence is defined as more than a scintilla of evidence but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Rogers, 486 F.3d at 241 (internal quotation

                                              2
marks and citation omitted). If the Commissioner’s decision is supported by substantial

evidence, “it must be affirmed even if the reviewing court would decide the matter

differently, and even if substantial evidence also supports the opposite conclusion.”

Cutlip v. Secretary of Health & Human Services, 25 F.3d 284, 286 (6th Cir. 1994)

(citations omitted).

       When determining whether the Defendant Commissioner’s factual findings are

supported by substantial evidence, the Court confines its examination to the

administrative record considered as a whole. Wyatt v. Secretary of Health & Human

Services, 974 F.2d 680, 683 (6th Cir. 1992). There is no requirement, however, that

either the Commissioner or this Court must discuss every piece of evidence in the

record. Kornecky v. Commissioner of Social Security, No. 04-2171, 167 F. App’x 496,

508 (6th Cir. Feb. 9, 2006). Further, in reviewing the Defendant Commissioner’s

resolution of Plaintiff’s claim for benefits, this Court does not “try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v. McMahon, 499

F.3d 506, 509 (6th Cir. 2007).

IV.    ANALYSIS

       A.     Objection No. 1

       As the first of his two objections to the R & R, Plaintiff contends that his “ability to

work during the time period at issue was severely over-estimated by the ALJ, and

incorrectly affirmed by the Magistrate” Judge. (Dkt. 17, Plaintiff’s Objections at 5.) He

further asserts that “both the ALJ and the Magistrate Judge misconstrued medical

evidence and testimony” in conducting their purportedly flawed assessments of

Plaintiff’s medical conditions and resulting limitations. (Id. at 4.)

                                               3
       As correctly observed by Defendant, however, Plaintiff’s generalized objection is

significantly undermined by his failure to identify any specific flaw in the Magistrate

Judge’s analysis in the R & R. Although Plaintiff cites various evidence in the

administrative record as demonstrating that he suffers from a number of severe

impairments, (see id. at 4-5), both the ALJ and the Magistrate Judge expressly

recognized as much, (see Admin. Record at 18; R & R at 3). Yet, as explained by the

Magistrate Judge, “the mere fact that a claimant suffers from a particular condition or

carries a certain diagnosis does not equate to disability or a particular” residual

functional capacity (“RFC”), and a “claimant’s severe impairment[s] may or may not

affect his or her functional capacity to work.” (R & R at 14 (internal quotation marks and

citation omitted).)

       In this case, the Magistrate Judge pointed to the absence of “a medical opinion

or other medical evidence suggesting that [Plaintiff] is more limited than found to be by

the ALJ.” (Id. at 15; see also id. at 18.) Beyond lodging a conclusory objection,

however, Plaintiff makes no effort to specifically refute this finding by the Magistrate

Judge, nor to overcome the evidentiary deficiencies identified in the R & R. To the

contrary, the evidence Plaintiff cites in support of his objection consists entirely of his

own testimony at the administrative hearing and his self-reports of symptoms and

maladies in his visits with medical professionals. (See Plaintiff’s Objections at 4-5.)

Upon extensively surveying the entirety of the record, the ALJ explained why she did

not fully credit Plaintiff’s own statements regarding his conditions and limitations, (see

Admin. Record at 21-25), and Plaintiff has not suggested any basis for disturbing the



                                              4
ALJ’s findings on these points. Accordingly, the Court finds no error in the ALJ’s

assessment of Plaintiff’s RFC, nor in the Magistrate Judge’s analysis of this issue.

       B.     Objection No. 2

       Plaintiff next challenges the R & R on the ground that the Magistrate Judge

purportedly overlooked a “medical opinion” and “findings” that, in Plaintiff’s view, are

inconsistent with the hypothetical questions posed by the ALJ to the vocational expert.

(Plaintiff’s Objections at 6.) Specifically, Plaintiff points to a record from a Kresge Eye

Institute ophthalmologist, Dr. Frank Hwang, stating that Plaintiff suffers from left eye

“blepharospasm with associated memory loss, balance issues, hand shaking and

headaches,” (Admin. Record at 633), and he contends that this condition and its

corresponding symptoms prevent him from performing the jobs identified by the

vocational expert at the administrative hearing. He further asserts that this medical

record contradicts the Magistrate Judge’s finding that “no treating source provided an

opinion that [Plaintiff] had any specific functional limitations caused by his

blepharospasm or was more limited than found by the ALJ.” (R & R at 15.)

       As Defendant points out in response, however, this challenge is flawed in two

respects. First, while Plaintiff characterizes the statement in Dr. Hwang’s treatment

note as a “medical opinion,” it appears that it merely reiterates Plaintiff’s subjective

report of the symptoms he attributed to his left eye condition. In particular, the

statement cited by Plaintiff from the third page of Dr. Hwang’s treatment note is

repeated nearly verbatim from the first page of this document, in which Dr. Hwang

recounts the conditions and symptoms reported by Plaintiff himself. (Compare Admin.

Record at 631 with id. at 633.) Nothing else in Dr. Hwang’s treatment note suggests

                                              5
that the passage relied upon by Plaintiff reflects this doctor’s findings upon examination,

such that the statement in question should be deemed the opinion of a treating

physician.

       In any event, even assuming this statement evidences Dr. Hwang’s findings that

Plaintiff suffered from left eye “blepharospasm with associated memory loss, balance

issues, hand shaking and headaches,” (id. at 633), Plaintiff fails to explain how these

findings might refute the Magistrate Judge’s observation that “no treating source

provided an opinion that [Plaintiff] had any specific functional limitations caused by his

blepharospasm or was more limited than found by the ALJ,” (R & R at 15). The ALJ,

after all, found that Plaintiff suffered from the severe impairments of left eye

blepharospasm and headaches, (see Admin. Record at 18), and determined that

Plaintiff was capable of performing only a limited range of light work on account of these

and other conditions, including his cognitive impairments, anxiety, and memory issues,

(see id. at 20-25). Nothing in the cited passage from Dr. Hwang’s treatment note

identifies any specific functional limitations beyond those incorporated into the ALJ’s

findings and hypothetical questions to the vocational expert, and Plaintiff has not shown

(or even argued) otherwise. Accordingly, the Court concurs with the Magistrate Judge’s

determination that there is “no basis” to conclude that the ALJ’s hypothetical questions

were flawed in any respect. (See R & R at 16.)




V.     CONCLUSION



                                              6
       The Court has reviewed de novo the entire record and the pleadings, giving

particular attention to those portions of the record relevant to Plaintiff's objections. 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). For the reasons stated above, the

Court ADOPTS the Magistrate Judge’s August 9, 2019 report and recommendation

(Dkt. 16) in its entirety, and OVERRULES Plaintiff's August 23, 2019 objections to the

report and recommendation (Dkt. 17). Accordingly, Plaintiff’s motion for summary

judgment (Dkt. 11) is DENIED, Defendant’s motion for summary judgment (Dkt. 14) is

GRANTED, and the challenged decision of the Defendant Commissioner is AFFIRMED

pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.


      Date: September 25, 2019             s/Marianne O. Battani
                                           MARIANNE O. BATTANI
                                           UNITED STATES DISTRICT JUDGE




                                              7
